         

 
Exhibit 10.1
AMENDMENT TO THE INSULET CORPORATION
2007 STOCK OPTION AND INCENTIVE PLAN
     Pursuant to the powers reserved to it in Section 18 of the Insulet
Corporation 2007 Stock Option and Incentive Plan (the “Plan”), the Board of
Directors of Insulet Corporation hereby amends the Plan, subject to stockholder
approval, effective as of March 12, 2008, as follows:
     1. Section 3(a)(i) of the Plan is amended by deleting such Section in its
entirety and replacing it with the following:
“General. The maximum number of shares of Stock reserved and available for
issuance under the Plan shall be 1,135,000 shares, plus, for a period of five
years, on each January 1, beginning in 2008 and ending in 2012, an additional
number of shares equal to the lesser of (A) 3% of the outstanding number of
shares of Stock on the immediately preceding December 31 and (B) 725,000 shares
of Stock, subject in all cases to adjustment as provided in Section 3(b);
provided that the number of shares that may be issued in the form of Incentive
Stock Options shall not exceed 1,135,000 shares, plus on each January 1,
beginning in 2008 and ending in 2012, an additional number of shares equal to
the lesser of (A) 3% of the outstanding number of shares of Stock on the
immediately preceding December 31 and (B) 725,000 shares of Stock, subject in
all cases to adjustment as provided in Section 3(b). For purposes of this
limitation, the shares of Stock underlying any Awards that are forfeited,
canceled, held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) shall be added back to the shares of Stock available for
issuance under the Plan. Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 1,145,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.”
DATE APPROVED BY BOARD OF DIRECTORS: March 12, 2008
DATE APPROVED BY STOCKHOLDERS: May 8, 2008

 